Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

J. EDWARD BARCE                                    GREGORY F. ZOELLER
Kentland, Indiana                                  Attorney General of Indiana

                                                   JAMES B. MARTIN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana
                                                                                 FILED
                                                                             Nov 20 2012, 9:15 am

                               IN THE
                                                                                     CLERK
                     COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




JOHN R. NORTHERN,                                  )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 56A03-1202-CR-62
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE NEWTON SUPERIOR COURT
                          The Honorable Daniel J. Molter, Judge
                              Cause No. 56D01-1104-FA-2
\


                                       November 20, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
        Following a jury trial, John R. Northern (“Northern”) was convicted of dealing in

methamphetamine1 as a Class A felony and conspiracy to deal in methamphetamine2 as a

Class A felony. He appeals, raising the following three restated issues:

        I.        Whether the trial court abused its discretion when it admitted witness
                  testimony that Northern had been seen manufacturing
                  methamphetamine prior to the date he was arrested;

        II.       Whether the evidence was sufficient to support Northern’s convictions
                  for manufacturing and conspiracy to manufacture methamphetamine;
                  and

        III.      Whether Northern’s thirty-year sentence with ten years suspended was
                  inappropriate based on the nature of the offense and the character of the
                  offender.

        We affirm.

                             FACTS AND PROCEDURAL HISTORY

        At approximately 9:50 p.m. on April 9, 2011 Kentland Town Marshall Vincent Lowe

(“Lowe”) was on patrol in Kentland, Indiana. He noticed that the storage shed (“the shed”)

located on the property of Newton Village apartments was open, when normally it was

closed. Newton Village consists of six apartments and is a government-subsidized housing

facility for adults with disabilities.

        Lowe approached the shed, which was eight feet by ten feet in size and located about

twelve to fifteen feet from the apartment building, and he looked inside using his flashlight.

He saw a folding camp chair, a marijuana “one hitter box” and some marijuana cigarette


        1
            See Ind. Code § 35-48-4-1.1(a)(1)(A), (b)(3)(B)(iii).
        2
         See Ind. Code §35-48-4-1.1, 35-41-5-2. Northern was also found guilty of possession of precursors,
Indiana Code Section 35-48-4-14.5, but that conviction was vacated on the State’s motion.

                                                       2
butts on it. Tr. at 25. Lowe then contacted the Newton County Prosecutor and requested a

search warrant. Lowe secured the scene and, while waiting for the warrant, Northern and his

then-girlfriend,3 Jessica Ramirez (“Ramirez”), rode up to the shed on a motor scooter driven

by Northern, intending to park the scooter inside the shed. Lowe and Northern spoke briefly,

then Northern and Ramirez went into their apartment, number 101, and closed the blinds.

       Upon receipt of the search warrant, Lowe initiated a search of the shed. He observed

certain items such as ice melt salt, coffee filters, and a “water filter” device, which he

believed to be consistent with the manufacture of methamphetamine. Id. at 28. Therefore,

he contacted the Indiana State Police (“ISP”) “meth team.” Id. at 29. ISP Trooper Brock

Russell (“Trooper Russell”), along with ISP Master Trooper Tim Kendall, responded to

Lowe’s call for assistance and arrived at the scene at approximately 3:00 or 4:00 a.m.

       In the meantime, around midnight, Mary Hollingsworth (“Hollingsworth”), who

managed the property, was called to the scene. Hollingsworth did not reside at Newton

Village, but made weekly visits there to verify that it was in good repair, and her duties

included enforcement of the “house rules” and ensuring residents enjoyed “peaceful

enjoyment” of the residence. Id. at 146-47. She also was responsible for the certification of

the government-subsidized property. Hollingsworth, upon arriving at the scene, expressed to

police that, although she recognized some items in the shed, she did not recognize most of

the contents. She observed, “[I]t was almost as if the whole area had been created into a man

cave.” Instead of seeing construction materials that had been in there, Hollingsworth


       3
           Northern and Ramirez married in May 2011. Supp. App. at 53; Tr. at 132.

                                                    3
observed “a carpet on the floor, a lawn chair, an end table, a TV, and [] chairs kind of around

the area.” Id. at 156. Hollingsworth explained to police that she had given Northern and

Ramirez permission to store some items in the shed.

       Upon their arrival at the scene, ISP Troopers initially performed a site assessment for

danger and then documented a number of items in the shed, including: a plastic DuPont

container with a pinkish chunky substance at the bottom, which Trooper Russell recognized

through his experience to be a “reaction vessel” used in the manufacture of

methamphetamine. Id. at 75-76; State’s Exs. 3, 8, 9. The container had a copper fitting that

had turned blue, which indicated to Trooper Russell that anhydrous ammonia, an ingredient

used in the manufacturing of methamphetamine, had passed through it. Tr. at 91, 115.

Police found lithium batteries, a package of coffee filters next to a plastic funnel, a bag of ice

melt salt, a Coleman bag that contained an electric pump, a turkey baster, and pieces of

aquarium plastic tubing. Id. at 100-08; State’s Exs. 9, 10. They also discovered a yellow

gasoline or kerosene can, a two-liter Pepsi plastic bottle with holes drilled in the lid,

electrical tape, a measuring cup, vice grip, and scissors. Id.

       After investigation, the State charged Northern with three counts: (1) Class A felony

dealing in methamphetamine by manufacturing it within 1,000 feet of a family housing

complex; (2) Class A felony conspiracy to deal in methamphetamine within 1,000 feet of a

family housing complex by assembling and maintaining apparatus and by initiating

manufacture of methamphetamine; and (3) Class C felony possession of precursors.

       At the jury trial, Trooper Russell testified to the typical process of manufacturing


                                                4
methamphetamine and the manner in which the various devices are used. Id. at 81-87, 95.

Although no methamphetamine was discovered in the shed or its contents, Sarah Wildeman,

a forensic drug chemist with the ISP laboratory, testified that the pink sludge material at the

bottom of the DuPont container was tested and contained ephedrine or pseudoephedrine. Id.

at 124. Based on his experience with responding to and disassembling methamphetamine

labs, Trooper Russell believed that “meth was made” in the shed at some point. Id. at 118.

       Hollingsworth testified that originally the shed only housed landscaping and excess

construction materials for Newton Village, but that, at some point, Ramirez had asked for and

received permission from Hollingsworth to store in the shed a large TV and her

grandmother’s dining room chairs. Later, Ramirez had asked Hollingsworth to store her

kids’ bicycles in the shed, and Northern added to the conversation that their car was not

operating and his only transportation was his moped, which would not start in cold

temperatures, and they asked Hollingsworth permission to park it in the shed. Although

reluctant, Hollingsworth relented and permitted the storage of the items, in particular the

moped, because it was their only form of transportation to obtain groceries and other

necessary items, and considering that Ramirez had two children to care for, Hollingsworth

felt that she “had a moral responsibility” to not leave them without transportation. Id. at 152.

Hollingsworth gave the one shed key to Northern in October or November 2010, on the

condition that he make a copy and return it to her, which he never did, despite her repeated

requests for its return.

       When Hollingsworth arrived at the scene on the night in question, she noticed that a


                                               5
second lock had been placed on the shed doors, and it was not put there by her. It was a brass

lock, and she testified at trial that she had seen that lock previously, as it was placed on the

bedroom door in Ramirez and Northern’s shared apartment when she had visited it for an

inspection (required for the subsidized housing). When asked at trial whether she purchased

the ice melt, she stated that she did; however, she did not place it in the shed because she had

no access to the shed. She stored it in the foyer area of the apartment building(s) or, when

out of season, the janitor’s closet. Hollingsworth testified that, not only did she not put the

salt in the shed, she did not place in the shed, nor authorize anyone else to do so, the

following: batteries; gas can; pop bottles and lid with holes; Coleman storage bag; coffee

filters; funnel; gloves; scissors; turkey baster; measuring cup; DuPont water filter container;

or folding camping chair.

       Ramirez testified that, in 2011, she pleaded guilty to Class D felony possession of

precursors, stemming from the items seized from the shed in April of that year. Pursuant to

that plea she was required to testify truthfully against Northern at his trial. With regard to the

precursors plea, Ramirez explained that she purchased Sudafed “at first [to] give it to people

and get money for it,” but then she “found out John Northern was using it to manufacture

meth.” Tr. at 136. Over Northern’s Indiana Evidence Rule 404(b) objection, Ramirez

testified that, in November or December 2010, she “would catch him doing things” with

bottles and hoses and containers with liquid that led her to believe he was making

methamphetamine. Id. at 138. She confirmed that Northern admitted to her that he was

“making meth in the shed[.]” Id.


                                                6
       At the conclusion of the evidence, Northern moved for a directed verdict on all three

counts, which the trial court denied. The jury convicted Northern as charged, but the State

moved to vacate count three, possession of precursors, which the trial court granted. The

trial court merged counts I and II, and following a sentencing hearing, imposed a sentence of

thirty years, with ten years suspended, for an executed sentence of twenty years. Northern

now appeals his convictions and sentence.

                              DISCUSSION AND DECISION

                          I. Admission of Ramirez’s Testimony

       Northern asserts that the trial court erred when it permitted Ramirez to testify about

seeing Northern manufacturing methamphetamine in or around December 2010, arguing that

it constituted improper evidence of uncharged misconduct in violation of Indiana Evidence

Rule 404(b). The evidentiary rulings of a trial court are afforded great deference on appeal

and are overturned only upon a showing of an abuse of discretion. Willingham v. State, 794

N.E.2d 1110, 1116 (Ind. Ct. App. 2003). A trial court’s decision to admit evidence will not

be reversed absent a showing of a manifest abuse of the trial court’s discretion resulting in

the denial of a fair trial. Id. Even if the trial court’s decision was an abuse of discretion, we

will not reverse if the admission constituted harmless error. Fox v. State, 717 N.E.2d 957,

966 (Ind. Ct. App. 1999), trans. denied (2000).

       Here, Northern’s counsel objected to Ramirez’s testimony, asserting it violated

Indiana Evidence Rule 404(b), which states:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,

                                               7
       however, be admissible for other purposes, such as proof of motive, intent,
       preparation, plan, knowledge, identity, or absence of mistake or accident,
       provided that upon request by the accused, the prosecution in a criminal case
       shall provide reasonable notice in advance of trial, or during trial if the court
       excuses pre-trial notice on good cause shown, of the general nature of any such
       evidence it intends to introduce at trial.

Rule 404(b) is “designed to prevent the jury from assessing a defendant’s present guilt on the

basis of his past propensities.” Hicks v. State, 690 N.E.2d 215, 218 (Ind. 1997). Rule 404(b)

evidence is not wholly precluded, however, and may be admissible for other purposes as

noted in the rule. In such cases, the trial court must find that the Rule 404(b) evidence is

relevant to an issue other than propensity and balance such evidence’s probative value

against its prejudicial effect under Indiana Evidence Rule 403. Id. Evidence of uncharged

misconduct that is probative of the defendant’s motive and “inextricably bound up” with the

charged crime is properly admissible under Rule 404(b). Willingham, 794 N.E.2d at 1116

(citing Sanders v. State, 724 N.E.2d 1127, 1131 (Ind. Ct. App. 2000)). The rationale behind

Rule 404(b) is that the jury is precluded from making the forbidden inference that the

defendant had a criminal propensity and, therefore, engaged in the charged conduct. Burgett

v. State, 758 N.E.2d 571, 579-80 (Ind. Ct. App. 2001), trans. denied (2002).

       Northern asserts that Ramirez’s observations of him manufacturing methamphetamine

in December 2010 relate to a wholly different matter, characterizing it as prior uncharged

misconduct, separate from “the 2011 case.” Appellant’s Br. at 12. The State maintains,

however, that Ramirez did not testify about prior uncharged conduct or other “bad acts,” but

rather about the crimes charged in this case, because “[t]he date in the charging information

reflects only when police found the methamphetamine lab, which Northern used to make

                                              8
methamphetamine in November or December 2010.” Appellee’s Br. at 12. As the State

reminds us, where time is not an element of the offense, or “of the essence of the offense,”

the State need not prove the precise date alleged in the information, and may prove that the

crime occurred at any time within the statutory period of limitations. Poe v. State, 775

N.E.2d 681, 686-87 (Ind. Ct. App. 2002), trans. denied. In this case, the charging

information alleged that “on or about April 10, 2011” Northern knowingly or intentionally

manufactured methamphetamine and conspired to commit the felony of dealing in

methamphetamine, both charged as Class A felonies. Appellant’s App. at 42-43. Time is not

an element of either crime charged and no statutory period of limitations is implicated.

       Furthermore, although Northern attempts to separate the references to his

manufacturing of methamphetamine in 2010, calling it separate from “the 2011 case,” we

find, as did the trial court, that Ramirez’s testimony concerning her observations of Northern

manufacturing methamphetamine, and his statements to her about it, was not evidence of

prior bad acts as contemplated by Rule 404(b), but was evidence of the charged crime and

illustrated that Northern had manufactured at the shed for an ongoing period of time.

Specifically, Ramirez’s testimony was that, in or around December 2010, she observed

Northern doing things in the shed with hoses, bottles, and containers with liquid in them,

which appeared to Ramirez to be manufacturing methamphetamine. She also said that

Northern told her that he was manufacturing methamphetamine. Trooper Russell testified

that items found in the shed, including the “reaction vessel” that contained pink sludge

showing traces of pseudoephedrine, known as “pill dough,” caused him to believe that “at


                                              9
some point” there was lithium, ammonia, and pseudoephedrine in that reaction vessel and

that based on his professional experience, “meth was made in that shed.” Tr. at 118.

Ramirez’s testimony served to create a timeline, and the trial court did not abuse its

discretion in admitting her testimony.

                             II.    Sufficiency of the Evidence

                  A.      Dealing in Methamphetamine by Manufacturing

       Northern claims the evidence was not sufficient to sustain his conviction for dealing in

methamphetamine by manufacturing it. When reviewing a claim of insufficient evidence, we

consider only evidence that supports the verdict, and draw all reasonable inferences

therefrom. Bush v. State, 772 N.E.2d 1020, 1022 (Ind. Ct. App. 2002), trans. denied. We

neither reweigh the evidence nor judge the credibility of witnesses. Id. We uphold a

conviction if there is substantial evidence of probative value from which a jury could have

found the defendant guilty beyond a reasonable doubt. Id. Circumstantial evidence alone is

sufficient to sustain a conviction. Id.

       Indiana Code section 35-48-4-2(a)(1) provides that a person is guilty of dealing in a

schedule II controlled substance if he knowingly or intentionally manufactures

methamphetamine. Northern’s sufficiency argument is based on the fact that the police

found no methamphetamine at the scene, and no evidence was found directly establishing

that methamphetamine had been manufactured at the scene. However, Indiana Code section

35-48-1-18 does not require that the process be completed or that there actually be a final

product before the statute applies. Bush, 772 N.E.2d at 1023.


                                              10
       Here, the evidence establishes that Northern possessed the only key to the shed and

refused to give it back upon Hollingsworth’s repeated requests. Thereafter, Northern or

Ramirez, or both of them, placed on the shed door(s) a brass lock, which had been on their

apartment bedroom door, thereby precluding an inspection by Hollingsworth. On April 10,

2011, ISP troopers found in the shed a number of items used in the manufacture of

methamphetamine, including a DuPont “reaction vessel” container with a hose or tubing

system at the top and pink “pill dough” sludge at the bottom. The pink sludge contained

pseudoephedrine, a known ingredient of methamphetamine. The brass fitting on the reaction

vessel had turned blue, indicating the presence at some point of anhydrous ammonia within

the vessel. Tr. at 118. Also found were other known precursors involved in the manufacture

of methamphetamine, including coffee filters, a plastic pop bottle with holes punched in the

lid, lithium batteries, a turkey baster, more aquarium hosing, salt, a funnel, electrical tape, a

measuring cup, and scissors. This evidence, combined with other testimony presented at

trial, provided sufficient evidence from which the jury could conclude that Northern was

guilty of dealing in methamphetamine by manufacturing.

                      B.     Conspiracy to Deal in Methamphetamine

       Northern also argues that the evidence was not sufficient to sustain his conviction for

conspiracy to deal in methamphetamine by manufacturing it. The crime of conspiracy to

commit a felony has three elements: (1) an intent to commit a felony; (2) an agreement with

another person to commit a felony; (3) and an overt act, performed by either the defendant or

the other person with whom defendant had agreed, in furtherance of the agreement. Ind.


                                               11
Code § 35-41-5-2. When establishing the existence of a conspiracy, the State is not required

to prove the existence of a formal express agreement. Dickenson v. State, 835 N.E.2d 542,

552 (Ind. Ct. App. 2005), trans. denied. Although relationship and association with the

alleged co-conspirator, standing alone, is insufficient to establish a conspiracy, an agreement

can be inferred from circumstantial evidence, which may include the overt acts of one of the

parties in furtherance of the criminal act. Id.

       In this case, the State’s charging information alleged the existence of an agreement

between Northern and Ramirez to commit the crime of dealing in methamphetamine and that

Northern committed the following overt act in furtherance: “assembled and maintained the

apparatus or instrumentation and initiated the process of manufacturing methamphetamines.”

Appellant’s App. at 43. Northern challenges the second element of the conspiracy offense,

claiming that the State failed to prove the existence of an agreement between him and

Ramirez to manufacture methamphetamine. In particular, Northern relies on the fact that

Ramirez testified that she bought Sudafed to sell, then learned Northern was using it to

manufacture methamphetamine, and that after Northern admitted to her that he was, in fact,

making methamphetamine, they “got in a huge fight.” Tr. at 144. This, Northern argues,

establishes there was no agreement.

       In reaching our decision today, we are mindful of our standard of review for a claim

of insufficiency:

       [A]ppellate courts must consider only the probative evidence and reasonable
       inferences supporting the verdict. It is the fact-finder’s role, not that of
       appellate courts, to assess witness credibility and weigh the evidence to
       determine whether it is sufficient to support a conviction. To preserve this

                                              12
       structure, when appellate courts are confronted with conflicting evidence, they
       must consider it most favorably to the trial court’s ruling. Appellate courts
       affirm the conviction unless no reasonable fact-finder could find the elements
       of the crime proven beyond a reasonable doubt. It is therefore not necessary
       that the evidence overcome every reasonable hypothesis of innocence. The
       evidence is sufficient if an inference may reasonably be drawn from it to
       support the verdict.

Drakulich v. State, 877 N.E.2d 525, 531 (Ind. Ct. App. 2007) (quoting Drane v. State, 867

N.E.2d 144, 146-47 (Ind. 2007)), trans. denied (2008) (quotations and citations omitted)

(emphasis in original).

       In urging reversal, Northern relies on Ramirez’s testimony that she and Northern “got

in a huge fight” because he was manufacturing methamphetamine; this, Northern claims,

conclusively establishes the lack of an agreement between the two of them. We disagree.

First, the jury was free to discredit Ramirez’s testimony that the two of them got in a fight

about Northern manufacturing methamphetamine in the shed. Stated differently, the jury was

not required to believe Ramirez. Drakulich, 877 N.E.2d at 531. Second, we must consider

the probative evidence and reasonable inferences supporting the verdict. Id. Here, the record

before us reflects that Ramirez testified to initially purchasing Sudafed to sell for money, but

admits that Northern used it to manufacture methamphetamine. There was also evidence

from which the jury could infer that, through Ramirez’s efforts, Northern obtained increased

and exclusive access to the shed. Initially, Ramirez asked for and was granted permission by

Hollingsworth to store a television and some inherited chairs in the shed. At some point

thereafter, Ramirez asked Hollingsworth if she could also store her kids’ bicycles in the shed,

but Hollingsworth refused because the shed was not their personal storage facility. “Shortly


                                              13
following that attempt,” Ramirez approached Hollingsworth and again asked to use the shed,

explaining that she was purchasing a new bike for her son and really wanted to store it in the

shed so it would not get stolen. Tr. at 151. In that conversation, “[Northern] interjected” that

their car was not running and that his scooter was the only means of transportation, he needed

to store it in the shed to keep it out of the cold temperatures. Id. at 151. Feeling a “moral

responsibility” to Ramirez and her children, Hollingsworth relented and allowed Northern

and Ramirez to use the shed for the scooter. Id. at 152. Then, in Ramirez’s presence,

Hollingsworth gave Northern her only key, which was in October or November 2010, on the

condition that they make a copy and return the original to Hollingsworth. However, a key

was never returned to her. She described:

       I [made] numerous, numerous attempts to get the key back. There was always
       an excuse. And the thing that was happening . . . [Northern] was never
       available to me. If I came to the building, essentially [he] would disappear; it
       was always [Ramirez] that I had to talk to. [She] could never come up with the
       key; [Northern] never gave me the key.

Id. at 153.    From this, a jury could reasonably infer that Ramirez essentially “ran

interference” between Hollingsworth and Northern at those times when Hollingsworth came

looking for return of the shed key. Appellee’s Br. at 17.

       We must affirm the conviction unless no reasonable fact-finder could find that the

State proved the elements of conspiracy to manufacture methamphetamine beyond a

reasonable doubt. Drakulich, 877 N.E.2d at 531. We agree with Northern to the limited

extent that the record does not reflect the existence of a formal express agreement; however,

an agreement can be inferred from the circumstantial evidence. Dickenson, 835 N.E.2d at


                                              14
552. After careful consideration of the record before us, we find sufficient evidence from

which a jury could find that an agreement existed between Northern and Ramirez to

manufacture methamphetamine.

                                III.     Northern’s Sentence

       Northern contends that his twenty-year executed sentence is inappropriate in light of

the nature of his offense and his character. “This court has authority to revise a sentence ‘if,

after due consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.’” Ind.

Appellate Rule 7(B); Boggs v. State, 928 N.E.2d 855, 870 (Ind. Ct. App. 2010) (quoting

Spitler v. State, 908 N.E.2d 694, 696 (Ind. Ct. App. 2009), trans. denied), trans. denied.

Although Indiana Appellate Rule 7(B) does not required the reviewing court to be

“extremely” deferential to the trial court’s sentencing decision, we still must give due

consideration to the trial court’s sentence because we must understand and recognize the

unique perspective a trial court brings to its sentencing decisions. Boggs, 928 N.E.2d at 870.

The defendant bears the burden of persuading this court that the sentence imposed is

inappropriate. Id.; Serban v. State, 959 N.E.2d 390, 393 (Ind. Ct. App. 2012).

       Here, the trial court entered judgment of conviction on the two Class A felony

convictions and merged them.           During the sentencing hearing, the probation officer

recommended thirty-five years of incarceration with eight years suspended. Ultimately, the

trial court imposed the advisory thirty-year sentence and suspended ten years, which is less

than that which probation recommended. See Ind. Code §35-50-2-4 (advisory sentence for


                                               15
Class A felony is thirty years). In this appeal, Northern urges that, based on his character and

the nature of the offense, the sentence is inappropriate in that it does not provide more

suspended time or a placement in a community corrections program.

       As to the nature of the offense, law enforcement found a significant amount of

paraphernalia and precursors involved in the manufacture of methamphetamine in the shed,

which was not Northern and Ramirez’s personal storage facility, but was a shed meant only

for storage of Newton Village construction and landscaping supplies. With the assistance of

Ramirez, Northern manipulated Hollingsworth into giving her key to him, and he refused to

return it. Furthermore, he or he and Ramirez installed an extra lock on the exterior of the

shed, which according to Hollingsworth looked to be the same as the one he and Ramirez had

installed on their bedroom door to prevent her regular inspection of it. Further, Trooper

Russell noted the volatile nature of the substances used to manufacture methamphetamine,

and Northern was involved in such manufacture just feet away from government-subsidized

apartments that provided housing for adults with disabilities. Northern reminds us that his

case “involved no sales or possession of methamphetamine.” Appellant’s Br. at 18. Given

the other evidence in the record, however, he has not met his burden of proving that his

sentence is inappropriate in light of the nature of the offense.

       As to the character of the offender, Northern urges that he had a minor criminal

history with no felonies, did not have a history of violence, and that his family required his

assistance and support. With regard to his criminal history, the record before us reflects that

Northern had five misdemeanor convictions between 2000 and 2010, including resisting law


                                              16
enforcement, public intoxication, disorderly conduct, and two convictions for operating a

vehicle while intoxicated. Appellant’s App. at 241-42. Northern had been placed on

probation once, for one of his operating while intoxicated offenses; however, two petitions

for revocation of probation were filed for probation violations. Id. at 243. The Newton

County probation officer who prepared the pre-sentence investigation report recognized that

the current convictions reflected a “step up” in severity. Id. at 242. “‘[A] record of arrests,

particularly a lengthy one, may reveal that a defendant has not been deterred even after

having been subject to the police authority of the State.’” Boggs, 928 N.E.2d at 870-71

(quoting Cotto v. State, 829 N.E.2d 520, 526 (Ind. 2005)). With regard to Northern’s

assertion that he was needed to support dependents, the record indicates that Northern has

five biological children for whom he may have provided some degree of support at some

prior time, but at the time of the offense, were supported by their mothers or adoptive

parents. Appellant’s App. at 241, 257. Northern’s father testified that Northern was

employed “most of the time,” but explained that Northern jumped from one job to another

because of a “terrible drinking problem” that “destroyed every job he had.” Id. at 249, 251. .

While Northern was not the worst offender and his crime was not the most heinous, his

sentence was also not the most severe, and, in fact, less than that which the probation

department recommended. Northern has failed to meet his burden of proving that his

sentence is inappropriate in light of the nature of the offense or the character of the offender.

       Affirmed.

NAJAM, J., and MAY, J., concur.


                                               17